Order, dated July 11, 1960, denying defendants-appellants’ motion to set aside service of the summons and complaint, unanimously affirmed, with $20 costs and disbursements to the respondent. It is evident that the defendant corporations entered this State, and remained here for upwards of one year to transact the only business they had to conduct up to that time. Accordingly, it was properly found that the corporations were “ here ” to such extent as to make the service of process upon them valid and effective. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.